DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
4.	The drawings are objected to because 
In a reference character “5A” (twice) of Fig. 1: “… SIFT REGISTER CIRCUIT …” should be changed to --… SHIFT REGISTER CHARACTER …--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
5.	Claims 1-6, 11-19, 21-23 and 26-27 are objected to because of the following informalities:  
In line 18 of claim 1: “… TFTs …” should be changed to --… thin film transistors (TFTs) …--.
In line 2 of claim 4: “… TFT …” should be changed to --… thin film transistor (TFT) …--.
Appropriate correction is required.

Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a set unit,” “a boost unit,” and “a reset unit” in claims 2-3, 11-12 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 

9.	Claims 1-2, 12, 14, 17-19, 22-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 16, 11, 13-15, 17-18, and 21-22 of U.S. Patent No. U.S. 10,622,437 B2. 

The following is an example for comparing claim 1 of this application with claim 1 of U.S. Patent No. U.S. 10,622,437 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. U.S. 10,622,437 B2
An active matrix substrate including a display region including a plurality of pixel regions, and a peripheral region lying at periphery of the display region, the active matrix substrate comprising:
An active matrix substrate including a display region including a plurality of pixel regions and a peripheral region located around the display region, the active matrix substrate comprising:
a substrate; 
 a substrate;
 a plurality of gate bus lines and a  
 plurality of source bus lines on the   
 substrate;
 a plurality of gate bus lines and a   
 plurality of source bus lines  
 provided on the substrate;
 a source driver disposed in the 
 peripheral region and including a 
 plurality of output terminals;
a source driver arranged in the peripheral region and including a plurality of output terminals;
a plurality of signal output lines each connected to a corresponding one of the plurality of output terminals of the source driver; and
a plurality of signal output lines connected respectively to 
the plurality of output terminals of the source driver; and 
a demultiplexer circuit which includes a plurality of unit circuits supported by the substrate and which is disposed in the peripheral region,
a demultiplexer circuit including a plurality of unit circuits supported by the substrate, the demultiplexer circuit being arranged in the peripheral region,
wherein 
wherein 
each of the plurality of unit circuits of the demultiplexer circuit distributes a display signal from one signal output line of the plurality of signal output lines to n source bus lines of the plurality of source bus lines, where n is an integer larger than or equal to 2, 
each of the plurality of unit circuits in the demultiplexer circuit distributes a display signal from one signal output line of the plurality of signal output lines to n source bus lines (n is an integer equal to or more than 2) of the 
plurality of source bus lines,
each of the plurality of unit circuits include 
each of the plurality of unit circuits includes 
n branch lines connected to the one signal output line, and
n branch wiring lines connected to the one signal output line, and 
n switching TFTs each connected to a corresponding one of the n branch lines, the n switching TFTs being configured to perform individual on/off control of electrical connections of the n branch lines to the n source bus lines, and
n switching TFTs connected to the n branch wiring lines, respectively, the n switching TFTs individually performing on/off control of electrical connections between the n branch wiring lines and the n source bus lines,
the demultiplexer circuit further includes a plurality of boost circuits each configured to boost a voltage
applied to a gate electrode of a corresponding one of the n  switching TFTs.
the demultiplexer circuit further including a plurality of boost circuits capable of boosting voltages applied to gate electrodes of the n switching TFTs,

each of the plurality of boost circuit includes

a set unit configured to perform a set action to precharge a node connected to the gate electrode,

a boost unit configured to perform a boost action to boost a potential of the node precharged by the set 
unit, and

a reset unit configured to perform a reset action to reset the potential of the node,

the demultiplexer circuit includes a drive signal line connected to the set unit,

the set unit includes a setting TFT including a gate electrode, a source electrode, and a drain electrode, the drain electrode being 
connected to the drive signal line and the source electrode being connected to the node,

when the set unit performs the set action, the drain electrode of the 
setting TFT is configured to be supplied with a first signal voltage V1 from the drive signal line, and the gate electrode of the setting TFT is configured to be supplied with a second signal voltage V2 higher than the first signal voltage V1, and during the set action, the setting TFT is in an on state.


Although the claims at issue are not identical, they are not patentably distinct from each other because this application claims are broader than the claims of U.S. Patent No. U.S. 10,622,437 B2 and the claims are therefore an obvious variant thereof.

Dependent claims 2, 12, 14, 17-19, 22-23 and 26-27 are similarly rejected over claims 1, 16, 11, 13-15, 17-18, and 21-22 of U.S. Patent No. U.S. 10,622,437 B2.

Independent claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. US 10,896,656 B2, U.S. Pub. No. US 2020/0211489 A1 and U.S. Pub. No. US 2020/0409193 A1, respectively.  Therefore, double patenting of claim 1 of the instant application is applied to the claim 1 of these publications, respectively, and double patenting of dependent claims of the instant application is applied to corresponding depending claims of these publications, respectively.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-5, 11, 14-15, and 27 are rejected under 35 U.S.C. 102(a)(2) as 
being anticipated by Park (U.S. Pub. No. US 2016/0329025 A1).

As to claim 1, Park (Figs. 2-3, 6-7 and 9) teaches an active matrix substrate (Figs. 3 and 6) including a display region (a display panel 210 including a display region DA) having a plurality of pixel regions (a plurality of pixels PX11 through PXnm) and a peripheral region (a non-display region NDA) located in a periphery of the display region (the display region DA) (Fig. 6), the active matrix substrate comprising: 
-	a substrate (a first substrate DS1; Fig. 3); 
-	a plurality of gate bus lines (a plurality of gate lines GL1 to GLn) and a plurality of source bus lines (a plurality of data lines DL1 to DLm) on the substrate (the first substrate DS1) (Figs. 3 and 6); 
-	a source driver (a data driving circuit 220) disposed in the peripheral region (the non-display region NDA) and including a plurality of output terminals (terminals for data output signals DO1 to DOm/2) (Fig. 6); 
-	a plurality of signal output lines (lines for data output signals DO1 to DOm/2) each connected to a corresponding one of the plurality of output terminals (the terminals for data output signals DO1 to DOm/2) of the source driver (the data driving circuit 220) (Fig. 6); and 
-	a demultiplexer circuit (a switching control circuit 259) which includes a plurality of unit circuits (a plurality of demultiplexers 251 to 25m/2) supported by the substrate (the first substrate DS1) and which is disposed in the peripheral region (the non-display region NDA) (Figs. 3 and 6), wherein 
-	each of the plurality of unit circuits (the plurality of demultiplexers 251 to 25m/2) of the demultiplexer circuit (the switching control circuit 259) distributes a display signal (e.g., a data output signal DO1) from one signal output line of the plurality of signal output lines (the lines for data output signals DO1 to DOm/2) to n source bus lines (e.g., the first and the second data lines DL1 and DL2) of the plurality of source bus lines (the plurality of data lines DL1 to DLm) (Figs. 6 and 9), where n is an integer larger than or equal to 2,
-	each of the plurality of unit circuits (each of plurality of demultiplexers 251 to 25m/2) includes 
-	n branch lines (e.g., two branch lines of the line of data output signal DO1) connected to the one signal output line (e.g., the line of data output signal DO1) (Figs. 6 and 9), and
-	n switching TFTs (e.g., a first switching transistor TG11 and a second switching transistor TG12) each connected to a corresponding one of the n branch lines (e.g., the two branch lines of the line of data output signal DO1), the n switching TFTs (e.g., the first switching transistor TG11 and the second switching transistor TG12) being configured to perform individual on/off control of electrical connections of the n branch lines (e.g., two branch lines of the line of data output signal DO1) to the n source bus lines (the first and second data lines DL1 and DL2) ([0107]-[0117]; Figs. 6 and 9), and 
-	the demultiplexer circuit (a switching control circuit 259) further includes a plurality of boost circuits (a circuit with a first precharge transistor PT1, a first discharge transistor DT1 and a first capacitor C11 and a circuit with a second precharge transistor PT2, a second discharge transistor DT2 and a second capacitor C12) each configured to boost a voltage applied to a gate electrode of a corresponding one of the n switching TFTs (the first switching transistor TG11 and the second switching transistor TG12) (Figs. 6 and 9).

As to claim 2, Park teaches the active matrix substrate according to Claim 1, wherein each of the plurality of boost circuits includes 
-	a set unit (a first precharge transistor PT1) configured to pre-charge a first node (a first node N11) connected to the gate electrode (the gate electrode) (Fig. 9), 
-	a boost unit (a first capacitor C11) configured to boost a potential of the first node (the first node N11) pre-charged by the set unit (the first precharge transistor PT1) (Fig. 9), and 
-	a reset unit (a first discharge transistor DT1) configured to reset the potential of the first node (the first node N11) (Fig. 9).

As to claim 3, Park teaches the active matrix substrate according to Claim 2, wherein the demultiplexer circuit (the switching control circuit 259) includes 
-	a first drive signal line via which a first drive signal (a precharge signal PRE_C) is supplied to the set unit (a first precharge transistor PT1) (Fig. 9), 
-	a second drive signal line via which a second drive signal (a discharge signal DIS_C) is supplied to the reset unit (the first discharge transistor DT1) (Fig. 9), and 
-	a third drive signal line via which a third drive signal (a first selection signal SEL1) is supplied to the boost unit (a first capacitor C11) (Fig. 9).

As to claim 4, Park teaches the active matrix substrate according to Claim 3, wherein 
-	the set unit includes a setting TFT (a first precharge transistor PT1) which includes a gate electrode connected to the first drive signal line (the line of the precharge signal PRE_C) and which is diode-connected (Fig. 9), 
-	the reset unit includes a resetting TFT (a first discharge transistor DT1) which includes a gate electrode connected to the second drive signal line (the line of the discharge signal DIS_C) and which is configured to pull down the potential of the first node (the first node N11) (Fig. 9), and 
-	the boost unit includes a boosting capacitive element (a first capacitor C11) including a first capacitance electrode connected to the third drive signal line (the line the first selection signal SEL1) and a second capacitance electrode connected to the first node (the first node N11) (Fig. 9).

As to claim 5, Park teaches the active matrix substrate according to Claim 4, wherein 
-	the setting TFT (the first precharge transistor PT1) includes a source electrode and a drain electrode one of which is connected to the first drive signal line (the line of the precharge signal PRE_C) and the other of which is connected to the first node (the first node N11) (Fig. 9), and
-	the resetting TFT (a first discharge transistor DT1) includes a source electrode and a drain electrode one of which is connected to the first node (the first node N11) and to the other of which a constant potential (a voltage VSS (e.g., a ground voltage)) is given (Fig. 9). 

Claim 11, Park teaches the active matrix substrate according to Claim 3, wherein 
-	the n switching TFTs included in each of the plurality of unit circuits (each of plurality of demultiplexers 251 to 25m/2) include a first switching TFT (a first switching transistor TG11) and a second switching TFT (a second switching transistor TG12) which are brought into an ON state at different timings in one horizontal scan period ([0111]-[0117]) (Figs. 6 and 9), 
-	the plurality of boost circuits include a first boost circuit (a circuit with the first precharge transistor PT1, the first discharge transistor DT1 and the first capacitor C11) connected to the first switching TFT (the first switching transistor TG11) and a second boost circuit (a circuit with the second precharge transistor PT2, the second discharge transistor DT2 and the second capacitor C12) connected to the second switching TFT (the second switching transistor TG12) (Figs. 6 and 9),
-	the first drive signal line (the line of the precharge signal PRE_C to the first switching transistor TG11) for the first boost circuit (the circuit with the first precharge transistor PT1, the first discharge transistor DT1 and the first capacitor C11) serves also as the second drive signal line (the line of the precharge signal PRE_C to the second switching transistor TG12) for the second boost circuit (the circuit with the second precharge transistor PT2, the second discharge transistor DT2 and the second capacitor C12) (Figs. 6 and 9), and 
-	the first drive signal line (the line of the discharge signal DIS_C to the second switching transistor TG12) for the second boost circuit (the circuit with the second precharge transistor PT2, the second discharge transistor DT2 and the second capacitor C12) serves also as the second drive signal line (the line of the discharge signal DIS_C to the first switching transistor TG11) for the first boost circuit (the circuit with the first precharge transistor PT1, the first discharge transistor DT1 and the first capacitor C11) (Figs. 6 and 9).

Claim 14, Park teaches the active matrix substrate according to Claim 1, wherein 
-	the n switching TFTs included in each of the plurality of unit circuits are two switching TFTs (e.g., the first switching transistor TG11 and the second switching transistor TG12 for the demultiplexer 251) (Figs. 6 and 9), 
-	the two switching TFTs are a first switching TFT and a second switching TFT which are brought into an ON state at different timings in one horizontal scan period (the precharge signal PRE_C, the selection signal SEL, and the discharge signal DIS_C are sequentially and alternately activated to a high level during the two horizontal periods 2H, and the data output signal DO1 is provided to the first and second data lines DL1 and DL2; [0012], lines 1-5; Figs. 6-7 and 9), and
the plurality of boost circuits include
-	a first boost circuit (the circuit with the first precharge transistor PT1, the first discharge transistor DT1 and the first capacitor C11) commonly connected to the first switching TFTs (the first switching transistors TG11 and TG21) of two unit circuits (the demultiplexers 251 and 252) of the plurality of unit circuits (Figs. 6 and 9) and 
-	a second boost circuit (the circuit with the second precharge transistor PT2, the second discharge transistor DT2 and the second capacitor C12) commonly connected to the second switching TFTs (the second switching transistors TG12 and TG22 ) of the two unit circuits (the demultiplexers 251 and 252) (Figs. 6 and 9).

As to claim 15, Park teaches the active matrix substrate according to Claim 1, wherein 
-	the n switching TFTs included in each of the plurality of unit circuits are two switching TFTs (e.g., the first switching transistor TG11 and the second switching transistor TG12 for the demultiplexer 251) (Figs. 6 and 9), 
-	the two switching TFTs are a first switching TFT and a second switching TFT which are brought into an ON state at different timings in one horizontal scan period (the precharge signal PRE_C, the selection signal SEL, and the discharge signal DIS_C are sequentially and alternately activated to a high level during the two horizontal periods 2H, and the data output signal DO1 is provided to the first and second data lines DL1 and DL2; [0012], lines 1-5; Figs. 6-7 and 9), and 
the plurality of boost circuits include 
-	a first boost circuit (the circuit with the first precharge transistor PT1, the first discharge transistor DT1 and the first capacitor C11) commonly connected to the first switching TFTs (e.g., the first switching transistors TG11, TG21 and TG31) of three or more unit circuits (the demultiplexers 251, 252 and 253) of the plurality of unit circuits (Figs. 6 and 9) and 
-	a second boost circuit (the circuit with the second precharge transistor PT2, the second discharge transistor DT2 and the second capacitor C12) commonly connected to the second switching TFTs (the second switching transistors TG12, TG22 and TG32) of the three or more unit circuits (the demultiplexers 251, 252 and 253) (Figs. 6 and 9).

As to claim 27, Park teaches a display device (a display apparatus 200; Fig. 6) comprising: the active matrix substrate according to Claim 1 (rejections in claim 1 is applied as recited above).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo (U.S. Pub. No. US 2016/0293093 A1).

As to claim 13, Park teaches the active matrix substrate according to Claim 1.
Park does not expressly teach wherein the n switching TFTs included in each of the plurality of unit circuits are two switching TFTs, and the plurality of boost circuits each includes two boost circuits each of which is connected to a corresponding one of the two switching TFTs.
Seo (Figs. 1-4) teaches wherein 
-	the n switching TFTs included in each of the plurality of unit circuits (the plurality of switching units (circuits) 100) are two switching TFTs (a first transistor M1 and a second transistor M2) (Fig. 2), and 
the plurality of boost circuits each includes two boost circuits (a first pre-charge circuit 110 and a second pre-charge circuit 120) each of which is connected to a corresponding one of the two switching TFTs (the first transistor M1 and the second transistor M2) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two switching circuits as taught by Seo in a display apparatus of Park because two switching circuits control a corresponding transistor independently.

As to claim 22, Park teaches the active matrix substrate according to Claim 1.
Park does not expressly teach wherein the plurality of boost circuits include two or more boost circuits which are driven at the same timing, and 
the demultiplexer circuit includes a first drive signal line group via which a drive signal group for driving some boost circuits of the two or more boost circuits is supplied and a second drive signal line group via which a drive signal group for driving some other boost circuits of the two or more boost circuits is supplied, the second drive signal line group being different from the first drive signal line group.
Seo (Figs. 1-4) teaches wherein 
-	the plurality of boost circuits include two or more boost circuits (a first pre-charge circuit 110 and a second pre-charge circuit 120) which are driven at the same timing ((CLK1 and CLK2) and (CLK3 and CLK4)) (Figs. 2-4), and 
-	the demultiplexer circuit includes 
-	a first drive signal line group via which a drive signal group (CLK1 and CLK2) for driving some boost circuits (the first pre-charge circuit 110) of the two or more boost circuits (the first pre-charge circuit 110 and the second pre-charge circuit 120) is supplied and 
-	a second drive signal line group via which a drive signal group (CLK3 and CLK4) for driving some other boost circuits (the second pre-charge circuit 120) of the two or more boost circuits (the first pre-charge circuit 110 and the second pre-charge circuit 120) is supplied, the second drive signal line group (CLK3 and CLK4) being different from the first drive signal line group (CLK1 and CLK2) (Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two groups of signals as taught by Seo in a display apparatus of Park because two groups of signals are used to control two groups of pre-charge circuits sequentially.

14.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Watsuda (U.S. Pub. No. US 2016/0093260 A1).

As to claim 23, Park teaches the active matrix substrate according to Claim 1.
Park does not expressly teach wherein each of the n switching TFTs includes an oxide semiconductor layer as an active layer.
Watsuda (Figs. 10-13) teaches wherein 
-	each of the n switching TFTs (switches SW(1,1), SW(1,2) and SW(1,3)) includes an oxide semiconductor layer as an active layer (transparent oxide semiconductor; [0111], lines 1-6) (Fig. 10A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used oxide thin film transistors as taught by Watsuda in a display apparatus of Park because it is easy to manufacture the oxide thin film transistors in the COF and their manufacturing cost is lower.

15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jang (U.S. Pub. No. US 2005/0134541 A1).

As to claim 26, Park teaches the active matrix substrate according to Claim 1.
Park does not expressly teach wherein each of the n switching TFTs is a PMOS transistor including a polycrystalline silicon semiconductor layer as an active layer.
Jang (Figs. 11-13) teaches wherein 
-	each of the n switching TFTs (MUX MT1, MT2 and MT3) is a PMOS transistor including a polycrystalline silicon semiconductor layer as an active layer (a p-type polycrystalline silicon TFT; [0050], lines 6-9) (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a p-type polycrystalline silicon TFT as taught by Jang in a display apparatus of Park because a p-type polycrystalline silicon TFT has high mobility and high stability.

Allowable Subject Matter
16.		Claims 6, 12, 16 and 21 are objected to as being dependent upon a 
rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art record, Park, Seo, Yuan, and Jang, either individually or in combination, does not teach a limitation “wherein the setting TFT includes a source electrode and a drain electrode one of which is connected to the first drive signal line and the other of which is connected to the first node, and the resetting TFT includes a source electrode and a drain electrode one of which is connected to the first node and the other of which is connected to the first drive signal line” of claim 6, a limitation “wherein each of the set unit and the reset unit includes a plurality of TFTs connected in series to each other” of claim 12, a limitation “wherein the n switching TFTs included in each of the plurality of unit circuits are three switching TFTs, each of the plurality of unit circuits include three boost circuits of the plurality of boost circuits, and each of the three boost circuits is connected to a corresponding one of the three switching TFTs” of claim 16, and a limitation “wherein each of the plurality of clear circuits includes a clearing TFT including a gate electrode to which a clear signal is supplied, and a source electrode and a drain electrode one of which is connected to the first node and the other of which is connected to the first drive signal line” of claim 21 in combination with other limitations of the base claim and any intervening claim, respectively.

Conclusion

17.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakanishi (U.S. Pub. No. US 2003/0146911 A1) is cited to teach a method of generating a control signal, a control-signal generation circuit, a data-line driving circuit, an element substrate, an opto-electronic device, and an electronic apparatus.
Yamamoto (U.S. Pub. No. US 2016/0372068 A1) is cited to teach a unit shift register circuit, a shift register circuit, a method for controlling a unit shift register circuit, and a display device capable of reducing the influence of characteristics deterioration, with a small number of circuit elements.

Inquiries

18.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691